Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 10/20/2021, overcomes the rejections of record. Examiner made some changes with a new secondary prior art by NPL Yamagata et al. ,  based on the applicants’ arguments in order to make new ground of rejection as discussed in this office action. Even if examiner does not fully agree with the applicants’ argument with respect to election restriction, however, examiner has withdrawn the restriction and considered all the claims together in this office action.  The following action is made non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1-20 are pending in this application.
Claims 1-20 have been rejected.
Applicants are advised to consider amendment to include the proper status of all the claims 1-20 to be examined in this office action.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1, 2, 4, 6, 7, 10, 11-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358)  in view of NPL Toshihiro Y et al. ( English translation of JP 20160430694) and further in view of  NPL Yamagata et al. (in applicants filed 6 pages NPL reference on 3/02/2020 : Press release materials , Yagamata University, 2013). 

7. 	Regarding claims 1-2, 4, 18, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 1,  page 2 last two paragraphs, page 3 First paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).
Yukari H et al. is specifically silent about rice as (i) rice bran obtained by milling of raw rice which does not include red rice bran and (ii) pulverizing “rice bran slurry”.
With respect to (i), Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice” to meet claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Fukumori et al. to separate bran of the hull part  and separating hull (i.e.“red bran”) as 
With respect to (ii), regarding the step of “pulverizing the rice bran slurry” as claimed in claim 1, Yukari H et al. discloses that the “mechanical stirring” condition can be determined depending on the state of the gelatinized material and is performed by using stirring device with pressure molding, if needed (page 6 last paragraph).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the speed of the stirring machine to perform desired stirring of the rice and water together in a way so that it performs pulverization at the same time also.
NPL Toshihiro et al. discloses a roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ([0003], [0056]), and this wet grinder serves as a cooking appliance as well ([0006], [0014]) and therefore, is able to generate heat which cooks the ground separated rice from other fractions to have desired fraction (white bran) to make gelatinized rice as rice gel. NPL Toshihiro et al. also discloses that the user can control the grinding operation by observing the mashing state ([0059], [0062]) to meet claims 1, 4, 11.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. (e.g. pages 1-4, pg 4 para 1 e.g. heat treatment to make rice gel) include the teaching of NPL Toshihiro et al. to grind using disk shape stone mill apparatus ([0006], [0014]) having desired cooking (i.e. heating) during grinding (together grinding and heating) in order to make final 
Regarding claim 18, it is to be noted that even if Toshihiro et al. discloses soaked wetted grain, therefore, one of ordinary skill in the art can add water to raw rice bran and let allow the soaked rice bran for further wet grinding step as disclosed by NPL Toshihiro et al. and discussed above to meet claim 18. In addition it is also to be noted that Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039])  that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) ([0039]) from the bran. Therefore, it reads on “ red bran is removed prior to addition of water to meet claim limitation of “ adding water to rice bran to obtain a slurry, the raw rice bran excluding at least red rice bran” as claimed in claim 18. 

8. 	Regarding claim 6, Fukumori et al. discloses the flour milling method (Abstract) which reads on “milling raw rice” and to remove hull (i.e.  red bran) to obtain medium rice bran ([0039]) to meet claim 6.  

9.	Regarding claim 7, it is within the skill of one of ordinary skill in the art to calculate the percent post milling polished rice after removing the hull (red bran)  based on the calculation as disclosed by Fukumori et al. ([0039]) and it can be achieved by optimizing the step in order to achieve complete post milling polished rice including 91% or higher as claimed in claim 7. As such, without showing unexpected results, the 

10. 	Regarding claims 10, 11, it is to be noted that and as discussed above, NPL Toshihiro et al. discloses the disk shaped stone mill having two rollers (Fig) in the roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ({(0003], [0056]), and this wet grinder serves as a cooking appliance as well ([O006], [0014]). Therefore, the pressure exerted by the pressing of two rollers can be considered as shear force and this can be any type of shear force including desired high shear force in order to achieve desired type of smooth textured final rice gel product.
It is within the skill of one of ordinary skill in the art to optimize the shear force including desired high shear force in order to have desired final small particle size containing smooth textured rice gel end product etc.
Therefore, claims 10, 11 are considered as result effective variable.
Therefore, for claims 10, 11, absent showing of unexpected results, the specific amount of shear force is not considered to confer patentability to the claims. As the shear force 
optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	Regarding claims 12, 13, 14, Yukari H et al. in view of Fukumori et al. disclose that milling method (i.e. pulverizing) with controlled polishing to exclude hull (i.e. red bran) ([0039])  that white rice bran is the product and white rice bran includes medium rice bran which can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice”.

12.	Regarding claim 19, Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039])  that white rice 

13.	Regarding claim 20, if we consider the disclosure by Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) ([0039]) which is considered as dry milling and therefore, it is “prior to adding water” as claimed in claim 20.

14.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358)  in view of NPL Toshihiro Y et al. ( English translation of JP 20160430694) as applied to claim 1 and further  in view of Abe et al. USPN 4073958.

15. 	Regarding claim 3, Yukari et al. , Fukumori et al. disclose that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (in Fukumori et al., at least in [0039)).
However, Yukari et al.  Fukumori et al. does not specifically mention GIN-rice bran.
Abe et al. discloses that the rice bran obtained from Japanese rice wine production, the polishing usually about 60% of original weight of the rice grains and this rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1 -15). 

Regarding Gin-rice bran, more specifically, It is known that Gin is one type of alcohol (wine) and rice bran having 60% or less polishing is Gin-rice bran as is evidenced by applicants own specification (in PGPUB, [0044] e.g. less than 60% is GIN-rice and in [0015], [0016]). It is also to be noted that Abe et al. discloses that this particular rice bran has better nutritional quality (col 1 lines 65-67, col 2 lines 1-15) which is also evidenced by applicants own specification (in PGPUB [0016)]) and therefore, Abe’s rice bran obtained from Japanese rice wine production with the disclosed amount of polishing (col 1 lines 60-65, col 2 lines 1-6) reads on Gin-rice bran.

16.	 Claims 5, 8, 9, 15, 16, 17 are rejected  under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358)  in view of NPL Toshihiro Y et al. ( English translation of JP 20160430694) as applied to claims 1, 12 and further in view of Dougherty et al. USPN 3574640.

17.	 Regarding claims 5, 15, 16-17, as discussed above, Yukari H et al. in view of Fukumori et al. and NPL Toshihiro Y et al. disclose that wet milling can be performed to mill hydrated rice using stone mill  to grind using disk shape stone mill apparatus 
However, they do not disclose the first pulverizing is rough (coarse) and second grinding step is fine pulverizing step. 
Dougherty et al. discloses that stone mill is configured to perform wet milling by using milling apparatus e.g. stone –mill grinding apparatus etc. (col 3 lines 63-65) preferably using two successive passes through the mill having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product (col 3 lines 63-72).It is known that wet milling includes water addition to meet claims 15, 16, 18. Regarding claim 18, it is to be noted that Fukumori et al. discloses that milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) and therefore, raw rice bran excludes at least red rice bran of claim 18. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. in view of Fukumori (in Fukumori, Abstract and [0039]) to include the teaching of Dougherty et al.to perform  grinding as desired coarse grinding (rough-pulverization) followed by further fine grinding (fine pulverization) in order to have the controlled removal of Hull (i.e. red bran in [0039] of Fukumoro et al.) which are performed by wet milling  as taught by Dougherty et al. ( col 3 lines 65-75) to make wet milled slurry ( col 3 lines 65-75) for the desired use.   
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of coarse grinding and 

18.	 Regarding sorting as claimed in claim 8, it is interpreted that the sorting is performed using raw rice bran followed by further milling to separate hull (red rice bran) etc. in order to have desired sorted rice bran e.g. white bran. Therefore, it takes some which is sorting rice bran time and is considered as further comprising ‘sorting rice bran’  (in Fukumorri [0039]). 
It is considered that it is within the skill of one of ordinary skill in the art to evaluate the production time which is variable and depends on the type of apparatus to load the amount of the rice bran to be sorted etc.

19.	Regarding claim 9, it is also to be noted that claim 9 is interpreted as during the method of making white rice bran, there are steps to remove hull (red bran), followed by polishing at desired level to make medium rice bran followed by further polishing more to have final white rice bran as taught by Fukumori et al. ([0039]) as discussed above. Therefore, it would have been obvious to consider the imput and corresponding output times for these steps together to consider total production time as claimed in claim 9. It 
Therefore, claims 8, 9 are considered as result effective variable.
Therefore, for claims 8, 9, absent showing of unexpected results, the specific amount of production time is not considered to confer patentability to the claims. As the production time is variable that can be modified, among others, by adjusting the amount of rice bran, type of apparatus etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of production time in Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired end product i.e. white bran etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

20.	Regarding claim 16, NPL Toshihiro et al. discloses a roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ([0003], [0056]).
Dougherty et al. discloses that stone mill is configured to perform wet milling by using milling apparatus e.g. stone –mill grinding apparatus etc. (col 3 lines 63-65).

Response to Arguments

21.	Election /Restriction: Applicants arguments have been considered. However, examiner does not agree fully because these are different categories of invention [37 CFR 1.475 (b)]. Even if examiner does not fully agree with the applicants’ argument with respect to election restriction, however, examiner has withdrawn the restriction and considered all the claims together in this office action.  
However, upon further review, examiner has decided to made some changes with a new secondary prior art by NPL Yamagata et al. ,  based on the applicants’ arguments in order to make new ground of rejection as discussed in this office action. Even if examiner does not fully agree with the applicants’ argument with respect to election restriction, however, examiner has withdrawn the restriction and considered all the claims together in this office action.  The following action is made non-final.

22.	Applicants argued on page 8 second paragraph last few lines  that “Abe fails to disclose pulverizing the rice bran slurry” .
In response, Abe is used to address specific claim limitation of Gin-rice bran of claim 3. 
 	However, note that while Abe et al. do not disclose all the features of the present claimed invention, Abe et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a 

23.	Applicants argued on page 8 last paragraph (last few lines) that “ Fukumori discloses milling rice to obtain a rice flour , removing red bran from the rice flour and adding water and yeast to the rice flour for baking ([0066]). Fukumori do not describe removing rice bran from rice flour, adding water to the rice flour, and pulverizing the composition to obtain rice gel” (page 8 last few lines of last paragraph). 
In response, it is to be noted that Fukumori is used to address the removal of hull (i.e. red bran) from the rice flour and this method step is common even if Fukumori’s rice flour is used for baked product. 

24.	Applicants argued on page 10 second paragraph that “Applicant notes that under MPEP § 2145(IV) “[w]here an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate.” Applicant has established that for each limitation discussed above, either the Office conceded the limitation is not taught by each of the references or that each of the references fails to teach the limitation. Since the references do not include the limitations discussed above, there is no hypothetical combination of the cited references that can show each of the limitations of claim 1 discussed above. Accordingly, under MPEP § 2145(IV), Applicant’s response does not improperly attack the references ”.
In response, it is to be noted that “it is not hypothetical combination of references “as argued by the applicants above. 
As discussed, Yukari et al discloses that rice can be rice grain, milled rice (at least page 4 paragraph 1), Yukari et al. is considered as broad disclosure to make as rice gel from rice (genus) which can be any type of and any kind of parts containing rice (Genus) to make rice gel. 
However, “milling raw rice and excluding at least red rice bran” as claimed in claim 1, needs secondary prior art with motivation.
In brief, regarding the substance of the examiner’s obviousness rejection as argued on page 2 of the remarks, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, the only difference between claim 1 and the teachings of Yukari et al. is the use of the claimed rice bran excluding red rice bran material.
Yukari et al. had taught all of the elements of the claimed invention with the exception of the use of rice bran excluding red rice bran. Based on Fukumori et al. and Abe’s  teaching, a person having ordinary skill in the art (PHOSITA) would reasonably have predicted that by incorporating inexpensively available bran with processing by controlled polishing bran with the removal of  hull (i.e. red color bran) as disclosed by Fukumori et al. ([0039]) in order to have desired color, which makes white rice bran which includes  medium rice bran ([0039])  having high nutritional value contributed by 

25.	Applicants argued on page 10 last paragraph that “In rejecting claim 1, the Office conceded that “Yukari H et al. is specifically silent about rice as (1) rice bran obtained by milling of raw rice which does not include red rice bran and (ii) pulverizing ‘rice bran slurry.’” Action at 7. However, the Office asserted that it would have been obvious to modify “Yukari H et al. to include the teaching of Salate-Garces et al. et al. to mill and separate husks, rice bran which can be collected and used to make rice gel because the rice bran obtained from Japanese rice wines production, i.e. brewers industry as by product has special quality of having large amounts of proteins, fats, vitamins etc. as disclosed by Abe et al... . and is inexpensive.” Action at 4. Applicant disagrees with the rejection because the Office has failed to provide sufficient motivation”.
In response, Salate-Garces et al. et al. is not used in this office action. However, as discussed above, without Salate-Garces et al., obviousness  rejection can be maintained with Fukumori et al. ([0039])   and  Abe et al. ( Abe et al. col 1 lines 60-65). Therefore, the rejection is maintained.

26.	Applicants argued on page 11 first paragraph that “MPEP § 2143 states that “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the Office reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” (Emphasis added). “It is important for an examiner to properly 
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to
one of ordinary skill in the art at the time the invention was made. MPEP § 706.02(j) (emphasis added).
In response, as stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success. There is no requirement for absolute predictability. The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the ‘rice bran’ obtained from rice wine production (Fukumori et al. [0039] and Abe et al. col 1 lines 55-57) which is inexpensive but having high nutritional value ( Abe et al. col 1 lines 60-65) can be processed to make medium rice bran with the removal of hull part (red bran) by controlled polishing as disclosed by  Fukomori  et al. ([0039]) which removes red color but maintaining remaining rice bran as medium rice bran ([0039]) and incorporated to modify  Yukari et al. to make rice gel of Yukari et al. which provides the finished product and having high nutritional value 
 One of ordinary skill in the art would reasonably have expected that substituting the rice bran without hull (red bran) as taught by Fukumori et al. and Abe’s for the rice gel of Yukari et al. would have been within the skill of the art and yielded the predictable result of making rice gel from rice bran without hukll (red rice bran). See MPEP § 2143(I)(B) and § 2143.02. The rejection of claim 1 as obvious over Yukari et al. in view of Fukomori et al. and Abe et al. is, therefore, maintained

27.	Applicants further arguments related to Salate-Garces et al., Hun et al. and NPL Chiang et al. have not been addressed because they have not been used in this office action. Therefore, the argfuments with respect to these prior arts have been considered as moot. 
The rejection is made as non-final. 


Conclusion
28. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792